Citation Nr: 1536083	
Decision Date: 08/24/15    Archive Date: 08/31/15

DOCKET NO.  13-26 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to an effective date earlier than August 12, 2010, for the grant of service connection for sensory impairment of the right lower extremity (right lower extremity radiculopathy) associated with post-operative residuals of a herniated disc of the lumbar spine with spinal stenosis and arthropathy (a lumbar spine disability).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from September 1967 to July 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, which, in pertinent part, granted service connection for right lower extremity radiculopathy, and assigned an initial disability rating of 10 percent, effective August 12, 2010.  The Veteran disagreed with the effective date assigned for the grant of service connection.  

In April 2012, the Board remanded the appeal to the RO for issuance of a statement of the case, which was rendered in August 2013.  See Manlincon v. West, 12 Vet. App. 238 (1999).  The Veteran then perfected the appeal by submitting a VA Form 9 (substantive appeal) in August 2013, and the matter was returned to the Board for appellate consideration.  The Board therefore finds that there has been substantial compliance with the April 2012 Board remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The Board notes that in the August 2013 VA Form 9, the Veteran indicated "Note: the Remand for an earlier date of Aug 12, 2010, I am not pursuing this.  Only the new evidence after Aug 2010."  In June 2015, the Board sought clarification from the Veteran as to whether this statement was a withdrawal of the current issue on appeal.  In July 2015, the Veteran responding indicating that "it was not my intention to close the appeal, but instead I wanted to make the point that the condition was worse following August 2010."  As the July 2015 statement indicates an intent to continue with the appeal, the Board will proceed with appellate consideration.  The Board has considered whether the Veteran's July 2015 statement is an inferred claim for an increased disability rating.  However, effective August 12, 2013, the Veteran's disability rating for right lower extremity radiculopathy was discontinued and replaced with a 40 percent disability rating for loss of use of the right foot.  In addition, effective August 12, 2013, the Veteran was awarded special monthly compensation under 38 U.S.C.A. § 1114(k) for loss of use of the right foot.  Therefore, the Board finds no inferred increased disability claim, and no referral to the Agency of Original Jurisdiction is needed.  

This appeal was processed using both the "Virtual VA" system and the "Veterans Benefits Management System" paperless claims processing system.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record. 
 
 
FINDINGS OF FACT

1.  The Veteran's claim for right lower extremity radiculopathy arises from the Veteran's June 11, 2007 claim of entitlement to an increased disability rating for his lumbar spine disability.  

2.  It is factually ascertainable that the Veteran's right lower extremity radiculopathy arose no later than June 7, 2007.  


CONCLUSION OF LAW

The criteria for an effective date of June 7, 2007, but no earlier, for the grant of service connection for right lower extremity radiculopathy associated with service-connected lumbar disability have been met.  38 U.S.C.A. §§ 5101, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.151, 3.155, 3.157, 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veteran Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

In this case, service connection for right lower extremity radiculopathy was granted in a June 2011 rating decision in connection with the Veteran's claim for an increased disability rating for his service-connected lumbar spine disability.  He subsequently appealed the downstream issue of entitlement to an earlier effective date of the grant of service connection.  Under these circumstances, there are no further notice requirements under the law with regard to this issue.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims); 38 C.F.R. 
§ 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement).

Regarding the duty to assist in this case, all identified and available relevant documentation has been secured, including post-service VA and private treatment records, VA examination reports from August 2007 and August 2010, and the Veteran's statements.  Additionally, all relevant facts have been developed.  The issue of entitlement to an effective date earlier than August 12, 2010, for the grant of service connection for right lower extremity radiculopathy has been adequately developed.  38 U.S.C.A. §§ 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  For these reasons, the Board finds that the VCAA duties to notify and to assist have been met.

Earlier Effective Date - Laws and Regulations

In general, the effective date of an award of disability compensation, in conjunction with a grant of entitlement to service connection, shall be the day following separation from active service or the date entitlement arose if the claim is received within one year of separation from service; otherwise, the effective date shall be the date of receipt of the claim, or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2)(i).  

Unless specifically provided otherwise, the effective date of an award based on a claim for increased benefits shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application for such benefits.  For an increased rating claim, the effective date shall be the later of either the date of receipt of claim, or the date entitlement arose.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400(o) (2015).  The effective date for an increased rating for disability compensation will be the earliest date as of which it is factually ascertainable that an increase in disability occurred if a claim is received within one year from such date; otherwise, the effective date is the date of receipt of the claim.  
38 U.S.C.A. § 5110(b)(2); 38 C.F.R. §§ 3.400(o)(1), (2).

In general, "date of receipt" means the date on which a claim, information or evidence was received by VA.  38 C.F.R. § 3.1(r).  A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. 
§ 3.151(a).  A "claim" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any communication or action indicating an intent to apply for VA benefits from a claimant or representative may be considered an informal claim provided that such informal claim identify the benefit being sought.  38 C.F.R. § 3.155(a); see Brannon v. West, 12 Vet. App. 32, 34 (1998).  In determining the effective date of award, the Board is required to look to all communications in the file that may be construed as a formal or an informal claim and, then, to all other evidence in the record to determine the "earliest date of which," within the year prior to the claim, the increase in disability was ascertainable.  Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

It is possible that a particular piece of evidence demonstrates that a veteran suffered from the symptoms of a disability or rating level earlier than the date of the examination, opinion, or diagnosis.  See DeLisio v. Shinseki, 25 Vet. App. 45, 56 (2011) (holding that "entitlement to benefits for a disability or disease does not arise with a medical diagnosis of the condition, but with the manifestation of the condition and the filing of a claim for benefits for the condition" (citing 
38 U.S.C.A. § 5110(a)); Tatum v. Shinseki, 24 Vet. App. 139, 145 (2010) (holding that "it is the information in a medical opinion, and not the date the medical opinion was provided that is relevant when assigning an effective date").  

As with any claim, when there is an approximate balance of positive and negative evidence regarding any matter material to the claim, the claimant shall be given the benefit of the doubt.  38 U.S.C.A. § 5107 (West 2014).

Earlier Effective Date - Analysis

The Veteran seeks an effective date earlier than August 12, 2010, for the grant of service connection for right lower extremity radiculopathy.  Specifically, the Veteran contends that the right lower extremity radiculopathy is an associated condition with his lumbar spine disability, for which he submitted a claim for an increased disability rating in 2007.  As such, the Veteran contends that the effective date of the grant of service connection for right lower extremity radiculopathy should be the date of the increased rating claim.  See August 2011 Notice of Disagreement.  

The Veteran was originally granted service connection for a lumbar spine disability in an August 1971 rating decision.  The Veteran filed claims for an increased rating in August 1982, September 1983, and June 1987.  Following the June 1987 claim, the RO denied entitlement to an increased rating in a July 1987 rating decision.  The Veteran did not initiate an appeal to the June 1987 rating decision.  

On June 11, 2007, the Veteran submitted a claim for an increased disability rating for his lumbar spine disability.  At that time, the Veteran reported worsening of his symptoms and "numerous flare-ups," which resulted in a limited ability to perform normal activities of daily living.  Following development of the Veteran's claim, in a June 2011 rating decision, the RO granted service connection for right lower extremity radiculopathy, effective August 12, 2010 on the basis that the condition was related to the service-connected lumbar spine disability.  It is noted that the rating criteria applicable to the Veteran's lumbar spine disability specifies that any associated objective neurologic abnormalities should be separately evaluated under an appropriate diagnostic code.  The Veteran disagreed with the effective date assigned for the right lower extremity radiculopathy.  Between July 1987 and June 11, 2007, the Board finds that there are no documents or record that could be reasonably construed as a formal or informal claim for an increased rating for the low back disability or a separate disability rating for right lower extremity radiculopathy.  

The Board finds that the Veteran's claim for right lower extremity radiculopathy arises from the Veteran's June 11, 2007 claim of entitlement to an increased disability rating for his lumbar spine disability.  Having determined that June 11, 2007, is the date of the claim for purposes of assigning an effective date, the Board must next determine when it was "factually ascertainable" that the entitlement arose to a separate disability rating for right lower extremity radiculopathy associated with the Veteran's service-connected lumbar spine disability.  

A May 2007 private examination report indicates that the Veteran reported low back pain that radiates into both buttocks and down the left lower extremity, but reported no significant changes in motor strength or sensation apart from long-standing left posterior thigh numbness.  Upon physical examination, the private physician noted normal knee reflexes bilaterally, but absent Achilles reflexes bilaterally.  The private physician also noted SLR testing on the right produced back pain, but no radiating pain.  The private physician opined that he found "no deficits other than [the Veteran's] longstanding area of numbness in the posterior aspect of the left thigh."  However, the private physician indicated that the Veteran's condition had worsened and he was at risk for cauda equina syndrome, which would require immediate surgical treatment.  

A June 7, 2007 private treatment record indicates that the Veteran reported sharp low back pain that radiated into the posterior aspect of both thighs.  A subsequent June 14, 2007 private treatment record indicates that the Veteran reported low back pain "which sometimes travels down both legs."  The Veteran denied weakness, numbness, or paresthesias in both legs.  

A June 21, 2007 private examination report indicates that the Veteran reported increased pain and weakness in both lower extremities.  The Veteran also reported that "he had an episode of his left leg giving way a few days ago which has happened before but this time he also had the same buckling in the right lower extremity."  The private physician recommended the Veteran undergo surgical decompression of the lumbar spine, which was completed on June 27, 2007.  According to the operative report, the Veteran had a history of "low back pain with radiation down the lower extremities, left greater than right. . . . He had had recent episodes of the left leg giving way, and most recently the same happened bilaterally."  

The August 2007 VA examination report indicates that the Veteran reported central low back pain that radiated into both hips and down the left leg.  The Veteran reported that he had surgery in June 2007 due to concerns of loss of bowel and bladder control associated with his lumbar spine disability.  Upon physical examination, the VA examiner noted a diminished right knee reflex, absent left knee reflex, and absent Achilles reflexes bilaterally.  The VA examiner also noted positive SLR testing bilaterally, impaired left-sided sensation, left-sided muscular atrophy and reproduction of radiating pain with pressure on the sciatic nerve bilaterally.  In conclusion, the VA examiner indicated that the Veteran's lumbar spine disability was associated with weakness of the left leg, sensory impairment, and muscle wasting.  In a March 2008 rating decision, the RO granted service connection for left lower extremity radiculopathy, effective August 7, 2007, the date of the VA examination.  

A June 2009 private treatment record indicates that the Veteran reported that following the June 2007 surgery his symptoms had abated, but recently returned.  The Veteran reported current symptoms of low back pain, left-sided numbness, and left-sided foot drop.  The Veteran also reported that he experienced right-sided foot drop prior to the June 2007 surgery.  

The August 2010 VA examination report indicates that the Veteran reported that he began to have pain radiating into his right buttock in 2007, had surgery in July 2007 due to concerns of cauda equina syndrome, and then developed right-sided numbness and leg pain beginning in 2009.  Upon physical examination, the VA examiner noted normal knee reflexes, but absent Achilles reflexes bilaterally.  The VA examiner also noted loss of sensation in the right leg and positive SLR testing on the right, but normal muscle strength and no signs of atrophy.  In conclusion, the VA examiner indicated that the Veteran presented with chronic back and leg pain, as well as loss of sensation in both feet and lower legs due to the lumbar spine disability.  In a June 2011 rating decision, the RO granted service connection for right lower extremity radiculopathy, effective August 12, 2010, the date of the VA examination.  

In a May 2012 statement, the Veteran's private physician indicated that the Veteran underwent spinal decompression surgery in June 2007, but "prior to the surgery, he had pain that was going down both lower extremities, left more than right."  The private physician indicated that the Veteran had resolution of the pain down his legs following surgery; however, the private physician indicated that the Veteran had a preexisting foot drop that was related to the original lumbar spine injury that occurred in-service.  The private physician indicated that he saw the Veteran in February 2012 for radiculopathy and worsening of the right foot drop, which was likely due to permanent nerve damage.  

Based upon the evidence in this case, the weight of the evidence demonstrates that the earliest date that it can be factually ascertained that the Veteran had symptoms of a right lower extremity radiculopathy attributable to the service-connected lumbar spine disability is June 7, 2007, the date of the private treatment record that indicated the Veteran reported sharp low back pain that radiated into the posterior aspect of both thighs.  The May 2007 private examination report noted radiating pain into both buttocks, but no deficits in the right lower extremity.  The private physician indicated that the Veteran's condition had worsened and indicated that surgical treatment might be needed for effective treatment.  The June 7, 2007 treatment record reported radiating pain extending into the posterior thighs.  The June 14, 2007 private treatment record also indicates the Veteran's reports of radiating pain into both lower extremities.  The June 21, 2007 private treatment record indicates that the Veteran reported increased episodes of pain and weakness in both lower extremities with episodes of buckling of both legs.  The Veteran underwent surgical intervention on June 27, 2007.  The August 2010 VA examiner indicated that the Veteran's symptoms of radiating pain as beginning in 2007, and subsequently developed a loss of sensation and leg pain in 2009.  The VA examiner indicated that Veteran presented with chronic back and leg pain, as well as loss of sensation in both feet and lower legs due to the lumbar spine disability.  The May 2012 statement from the Veteran's private physician further indicates that the Veteran had radiating symptoms of pain and weakness prior to the June 27, 2007 surgery.  

In summary, the Board has determined that the date of claim for effective date purposes is June 11, 2007, the date of the Veteran's claim for an increased disability rating.  Therefore, including the one-year retroactive period, the proper effective date would be the earliest date on and after June 11, 2006, on which the evidence demonstrated that it was factually ascertainable that the Veteran had right lower extremity radiculopathy associated with his lumbar spine disability.  38 U.S.C.A. 
§ 5110(b)(2); 38 C.F.R. § 3.400(o)(2); Harper v. Brown, 10 Vet. App. 125 (1997).
In consideration of all the evidence of record, the Board finds that the date entitlement arose for effective date purposes is June 7, 2007, the date of the private treatment record that reflected radiating pain into the right posterior thigh, a new symptom with respect to the Veteran's lumbar spine disability.  The Board finds that the weight of the evidence demonstrates that the onset of right lower extremity symptoms, which ultimately led to the June 27, 2007 spinal decompression surgery, represents a factually ascertainable increase in the Veteran's lumbar spine disability and indicative of right lower extremity radiculopathy.  Accordingly, the Board finds that an effective date of June 7, 2007, is warranted for the Veteran's right lower extremity radiculopathy associated with the service-connected lumbar spine disability.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. §§ 3.400(o)(1), (2).

For these reasons, and resolving all reasonable doubt in favor of the Veteran, the Board finds that the criteria for an assignment of an effective date of June 7, 2007, but no earlier, for the grant of service connection for right lower extremity radiculopathy associated with service-connected lumbar spine disability are met.  The benefit-of-the-doubt doctrine has been employed; however, as the preponderance of the evidence is against an even earlier effective date, the claim must be denied in this respect.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an effective date of June 7, 2007, but no earlier, for the grant of service connection for right lower extremity radiculopathy is granted. 



____________________________________________
K. J. Alibrando 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


